NO. 07-10-0262-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                DECEMBER 15, 2010


                           MULTIPLAN, INC., APPELLANT

                                           v.

                   PRINCIPAL LIFE INSURANCE CO., APPELLEE


            FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2007-541,633; HONORABLE WILLIAM C. SOWDER, JUDGE


Before CAMPBELL, HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant Multiplan, Inc. and appellee Principal Life Insurance Company have

filed a joint motion to dismiss this appeal because they have reached a settlement. The

motion is signed by attorneys for both parties. Without passing on the merits of the

case, we grant the motion to dismiss pursuant to Rule of Appellate Procedure 42.1(a)(1)

and dismiss the appeal. Tex. R. App. P. 42.1(a)(1). Based on the agreement of the

parties, costs of the appeal are taxed against the party incurring them. Tex. R. App. P.

42.1(d).
      Having dismissed the appeal at the parties’ request, we will not entertain a

motion for rehearing and will issue our mandate forthwith.




                                      James T. Campbell
                                           Justice




                                           2